Citation Nr: 1438470	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-14 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right great toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March to August 1984, from January 2005 to March 2006, from November 2007 to November 2008, and from April 2011 to July 2014.  She had additional unverified service in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2011, the Veteran testified before the Board at the RO in Oakland, California.  A transcript of the hearing is associated with the claims file.  In August 2011, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development, to include a VA examination and opinion.  As will be discussed below, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its August 2011 remand, the Board directed the AOJ to provide the Veteran with a podiatry examination for the purposes of determining the nature and etiology of any current right great toe disability.  The remand noted that the Veteran's service treatment records documented significant right toe complaints beginning in 1997.  In March 2005, during a period of active duty, the Veteran was diagnosed as having degenerative joint disease (DJD) of the right first metatarsophalangeal joint (MPJ).  At that time, she reported a history of right great toe pain for two years.  Thereafter, she was treated with physical therapy and steroid injections.  The record also contains an in-service finding that the Veteran incurred an injury to her right toe "in the line of duty" while stationed in Germany in March 2005.  The report indicated Veteran was treated for an "acquired deformity of the right great toe due to overuse and service aggravation."  See February 2006 DA Form 2173.

In September 2011, the Veteran was afforded the requested VA examination.  The examination report, in pertinent part, reflects diagnoses of hallux rigidus of the right great toe and DJD of the right first MPJ.

In an addendum opinion, the examiner opined that it was "less likely as not that the Veteran's right great toe condition was aggravated beyond its natural progression by military service."  The examiner stated that the "Veteran report[ed] having had toe pain on [re]entry to service in 2005, and had been treated by [a] civilian provider since 2004."  He noted that her civilian provider had limited her physical exercise on reentry in 2005.  The Veteran "continue[d] to have right great toe difficulties" and had undergone "surgery to the right great toe for management of hallux rigidus."  Based on the foregoing, he concluded that it was 

unlikely . . . that the year and a half of active service would have resulted in significant progression . . . as the toe was already . . . demonstrating significant enough difficulty to require limitations on some of her physical fitness training.  The hallux rigidus is a degenerative process which was already well established on reentry to service, and would more likely than not have progressed regardless of activity.

The Board finds this opinion to be inadequate for two reasons.  First, the examiner's opinion appears to apply an inappropriate legal standard to the question of aggravation.  Specifically, the examiner stated that it was unlikely that the Veteran's service "resulted in significant progression" of her disability.  The requested opinion was simply whether it was aggravated beyond its natural progression by service.  Second, it is unclear whether the examiner's opinion applied to the Veteran's diagnosed DJD of the right first MPJ, as he noted the hallux rigidus, but did not mention the DJD.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).

Furthermore, the Board observes that a right toe disability was not noted on the Veteran's reentry examination conducted in December 2004.  As such, the Veteran is due the presumption of soundness for that period of service.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in physical examination reports are to be considered as noted.  The Veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  See Paulson v. Brown, 7 Vet. App. 466 (1995).

To rebut the presumption of soundness, VA must obtain an opinion that addresses (a) whether there is clear and unmistakable evidence that the condition pre-existed service; and if so, then (b) whether there is clear and unmistakable evidence that the condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, the Board finds that the Veteran should be provided another VA examination to determine the nature and etiology of any right toe disability present, to include a determination as to whether any such disability clearly and unmistakably existed prior to active service and was clearly and unmistakably not aggravated by active service.

Additionally, on remand attempts should be made to obtain any outstanding treatment records (VA or private) related to the Veteran's right great toe disability.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to identify and obtain any outstanding, pertinent medical records (VA or private) related to the disability on appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative should be notified of unsuccessful efforts in this regard to provide them the opportunity to obtain and submit records for VA review.

2.  Thereafter, schedule the Veteran for a VA podiatry examination to evaluate any right great toe disability present.  The entire claims file must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record and examining the Veteran, the examiner must offer the following opinions for each diagnosed disease or disability:

(a)  Is it at least as likely as not (probability of at least 50 percent) that any identified right great toe disability was caused by or related to the Veteran's period of active service beginning in January 2005?

(b)  If any identified right great toe disability was not caused by or related to active service, does the evidence of record clearly and unmistakably (undebatably) show that such disability existed prior to such service?

The examiner is advised that the Veteran's lay statements alone are not a sufficient basis to determine that a disability pre-existed her active service.

(c)  If so, does the evidence of record clearly and unmistakably show that the pre-existing disability did not undergo a worsening (aggravation) during such service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

A rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be furnished to the Veteran and her representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

